Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 13, 16-19, 31, 33, 36-39,  are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0089502 hereafter Yi) in view of Hakola et al. (US 2018/0048511 hereafter Hakola). 
 
For claims 11, 31, Yi discloses a user equipment (UE) (10 Figure 1), comprising: identifying, by the UE, support for full-duplex communications ([0090] UE configured for self-interference cancellation) using one or more radio frequency spectrum bands (Figure 6 e.g. UL/DL subbands), the full-duplex communications being associated with uplink resources that overlap in time with downlink resources ([0087] DL/UL overlapped within a carrier) and separated from the downlink resources by a guard band (UL/DL separation e.g. duplex gap Figure 9); identifying a guard band configuration (e.g. Figure 8) for separating first control signaling (UCI uplink control information Figure 8) and first data signaling (uplink usage Figure 8 in a subframe [0069]) over the uplink resources (UL in subframe 1 Figure 8) from second control signaling and second data signaling over the downlink resources (downlink usage subframe 1 Figure 8 [0067]) based at least in part on the support for the full-duplex communications, wherein the guard band configuration indicates a variable guard band configuration ([0084] dynamic guard band size for full duplex operation Figure 6 [0086]) based at least in part on one or more communication parameters or configurations  (e.g. numerology [0086] dynamically/semi-statically configured e.g. uplink subband repurposed for guard band Figure 6); and transmitting (UL/DL Figure 6), while simultaneously receiving (full duplex [0086]), one or more messages  to a base station using the one or more radio frequency spectrum bands (subbands Figure 6) based at least in part on the guard band configuration (guard bands within Figure 6 with full duplex transmission in DL/UL subbands within a carrier block [0086]). 
 Yi teaches NR full duplex capability with dynamic guard band size scheduled by the network [0084] especially ICIC with different numerology [0086]. This is more explicitly shown by Hakola. 
Hakola discloses a UE  identifying a guard band configuration (400 Figure 4 receive numerology and guard band indication [0009]) wherein the guard band configuration (Figure 5 e.g. numerology from higher layer configuration [0059]) indicates a variable guard band configuration (15kHz vs 60 kHz numerology guard bands Figure 5) that is associated with a variable guard band size, and wherein the variable guard band size varies based on one or more communication parameters (different numerology with different subcarrier spacing [0059] requires different guard band size Figure 5)
It would have been obvious to one of ordinary skill before the effective filing date to adopt Hakola’s teaching of a variable guard band when transitioning from different carrier spacing in the mixed numerology scenario [Title]. 
Particularly for claim 31, Yi discloses a processor (101 Figure 23), memory (102 Figure 23) and instructions ([0184] for driving the processor).

For claims 13, 33, Yi discloses identifying a first frequency range (e.g. size of allocation for UCI and uplink usage in subframe 1 Figure 8) for the one or more radio frequency spectrum bands; and identifying a first guard band configuration corresponding to the first frequency range (uplink usage or guard Figure 8), the first guard band configuration (UCI Figure 8) comprising a first guard band size different than a second guard band size (lower guard band in subframe 1 Figure 8) associated with a second guard band configuration corresponding to a second frequency range (UCI dynamically adapted can span entire bandwidth [0099]).
 

For claims 16, 36, Yi discloses identifying a downlink numerology for the downlink resources and an uplink numerology for the uplink resources ([0084] use one numerology); and identifying a guard band subcarrier spacing based at least in part on the downlink numerology, the uplink numerology ([0084] in which case a guard band may not be necessary or by using different numerology [0086] guard bands e.g. Figure 6 is needed).
For claims 17, 37, Yi discloses identifying a predetermined subcarrier spacing value (e.g. 15 kHz [0112] and thus numerology); and identifying a guard band subcarrier spacing based at least in part on the predetermined subcarrier spacing value ([0086] guard bands e.g. Figure 6 determine by numerology). 
For claims 18, 38, Yi discloses identifying a frequency allocation for the guard band (Figure 6), wherein the frequency allocation is based at least in part on an allocation of the uplink resources (uplink usage Figure 6), an allocation of the downlink resources (downlink usage Figure 6), a frequency location (carrier 1,2, Figure 7), an offset from the frequency location (Figure 7).
For claims 19, 39, Yi discloses identifying a frequency range for the one or more radio frequency spectrum bands (downlink/uplink usage Figure 8); and selecting the guard band configuration ([0081] dynamic adaptation of guard band) from a set of guard band configurations associated with the identified frequency range ([0081] size of guard band can be dynamically adapted e.g. subframe 1 Figure 8). 

Claims 20-22, are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of  Askar et al. (US 2021/0051660 hereafter Askar). 
For claim 20,  Yi, discloses a network device (20 Figure 1 [0048]), comprising: identifying one or more radio frequency spectrum bands for full-duplex communications (flexible spectrum for full duplex DL/UL [0080]), the full-duplex communications being associated with uplink resources that overlap in time with downlink resources and separated from the downlink resources by a guard band ([0087] DL/UL overlapped within a carrier with duplex gap separation Figure 9); identifying that a downlink transmission associated with a first operator and an uplink transmission associated with a second operator overlap in time (Figure 6 operator A, B), the downlink transmission associated with a set of downlink resources (e.g. DL subband); configuring a frequency allocation pattern (carrier block Figure 6) for separating a set of uplink resources (uplink usage Figure 6) associated with the uplink transmission from the set of downlink resources (downlink usage Figure 6) associated with the downlink transmission based at least in part on the set of downlink resources and identifying that the downlink transmission associated with the first operator (e.g. operator A Figure 6) and the uplink transmission associated with the second operator (operator B Figure 6) overlap in time; and receiving the uplink transmission over the set of uplink resources (uplink usage Figure 6) while simultaneously transmitting (full duplex [0086]) the downlink transmission over the set of downlink resources (downlink usage Figure 6) using the one or more radio frequency spectrum bands (subband Figure 6) based at least in part on the frequency allocation pattern (full duplex transmission in DL/UL subbands within a carrier block [0086]). 
Yi does not teach antenna panels. 
However, Askar, in the same field of full duplex wireless transmission discloses an UE (UE1 Figure 9 with full duplex capability [0122] SIC and antenna array with antenna elements [0034]), identifying an antenna panel (e.g. antenna element  208a1 from UE1 Figure 9) configuration for communicating with the base station (200 gNB Figure 9), wherein the guard band configuration (Transmit/Receive for UE1 Figure 1) is       based at least in part on the antenna panel configuration (transmit beam lobes from UE1 Figure 9).
To minimize the interference arising at a first antenna panel of the network device associated with the second operator (multiple operator [Yi 0077] ) from a second antenna panel of the network device associated with the first operator ([0086 Yi] using guard bands to separate the carriers from Operator A and Operator B).

It would have been obvious to one of ordinary skill before the effective filing date to adopt Askar’s teaching of antenna elements to support beamforming so interference levels are reduced with a narrow beam [0238] in combination with Yi’s teaching of guard bands to minimize interference between two Operators. 


For claim 21, Yi discloses separating (guard band Figure 6 between operator A,B) the set of uplink resources (uplink usage Operator A Figure 6) from the set of downlink resources over the one or more radio frequency spectrum bands (downlink usage Figure 6).
For claim 22, Yi discloses adjusting the guard band between the set of downlink resources and the set of uplink resources ([0081] to minimize interference with neighbors the size of the guard band can be adjusted). 
 Yi does not teach antenna panels.
However, Askar, in the same field of full duplex, discloses a guard band configuration (transmit beam lobes from UE Figure 9) based at least in part on interference arising at a first antenna panel (UE2 208b2 beam Figure 9) associated with the second operator (e.g. UE2 Figure 9) from a second antenna panel (UE1 208C1 beam Figure 9) associated with the first operator (UE1 Figure 9).
It would have been obvious to one of ordinary skill before the effective filing date to combine the teaching of Yi to adjusting the guard band when there is significant interference between neighbors as taught by the two beams, 208c1 and 208b2 , of Askar [0239]. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23-30 are rejected under 35 U.S.C. 102 as being anticipated by Askar et al. (US 2021/0051660 hereafter Askar).

For claim 23, Askar discloses identifying a transmission hopping configuration (hopping allocation Figure 7) for full-duplex communications using one or more radio frequency spectrum bands (subband #4, #1 Figure 8), wherein the transmission hopping configuration is associated with first respective frequency locations of uplink resources (subband #4 Figure 8) and downlink resource (subband #1 Figure 8) during a first transmission time interval (sweep #1 subbands #1 #4 Figure 7) and second respective frequency locations of the uplink resources and the downlink resource during a second transmission time interval (sweep #2 subbands #2 #4 Figure 7); and 
	transmitting, while simultaneously receiving ([0092] full-duplex on same resources), one or more messages using the first frequency locations of the uplink resources and the downlink resources during the first transmission time interval (sweep #1 Figure 7) and the second respective frequency locations of the uplink resource and the downlink resources during the second transmission time interval (sweep #2 Figure 7). 

For claim 24, Askar discloses identifying an uplink sub-band (subband #4 Figure 8), a downlink sub-band (subband #1 Figure 8), and a guard band (UL/DL separated by frequency guard band [0134]) for the full-duplex communications; identifying respective frequency locations of the uplink sub-band (e.g. fc – B/2 to fc + B/2 Figure 8 UL Tx power) , the downlink sub-band (fc – B/2 to fc + B/2 Figure 8 DL Tx power), and the guard band (between adjacent UL/DL subbands [0274]), during a first transmission time interval (UE1 and #4 subband Figure 8); andPage 5 of 11Appl. No. 17/063,517Amendment dated June 7, 2022 Reply to Restriction Requirement dated April 15, 2022adjusting, during a second transmission time interval, a respective frequency location of the uplink sub-band (UE1 and #5 subband Figure 8), the downlink sub-band (#1 2061 Figure 8), the guard band, or a combination thereof, based at least in part on the transmission hopping configuration (#4, #5, #6 subband rotation for UL Figure 8).  
For claim 25, Askar discloses adjusting a first size of the uplink sub-band in the first transmission time interval (sub-band #4 Figure 8) to a second size of the uplink sub-band in the second transmission time interval (sub-band #5 Figure 8) based at least in part on the transmission hopping configuration (rotating allocation [0226]), the first size being different from the second size (e.g. rotation from UL subband #4 to #5 where #4 and #5 are different sizes Figure 8).
  For claim 26, Askar discloses adjusting a first size of the downlink sub-band in the first transmission time interval (DL Tx width for beam #1 for UE1 Figure 11) to a second size of the downlink sub-band in the second transmission time interval (DL Tx width for beam #1 for UE2 Figure 11) based at least in part on the transmission hopping configuration, the first size being different from the second size ([0243] different DL subbands of different associated UL widths [0297]).
For claim 27, Askar discloses identifying uplink resources and downlink resources for the full-duplex communications (Figure 11), wherein the uplink resources at least partially overlap with the downlink resources in time and frequency (e.g. subband #1 #4 overlap for UE1 Figure 11), and wherein the uplink resources at least partially overlapping with the downlink resources is based at least in part on a capability of the UE (e.g. self-interference cancellation for UE1 Figure 11 [0245]); identifying a frequency location of the uplink resources during a first transmission time interval (#4 for UE1); and adjusting, during a second transmission time interval (#5 for UE1 subsequent to #4), the frequency location of the uplink resources based at least in part on the transmission hopping configuration (UE hopping over subbands #4, #5, #6 temporally to reuse subband of neighbor UE [0242]).
For claim 28, Askar disclose adjusting a first size of the uplink resources in the first transmission time interval (sub-band #4 Figure 8) to a second size of the uplink resources in the second transmission time interval (sub-band #5 Figure 8) based at least in part on the transmission hopping configuration (rotating allocation [0226]), the first size being different from the second size (e.g. rotation from UL sub-band #4 to #5 where #4 and #5 are different sizes Figure 8).
For claim 29, Askar discloses adjusting a first size of the downlink resources in the first transmission time interval (DL Tx width for beam #1 for UE1 Figure 11) to a second size of the downlink resources in the second transmission time interval (DL Tx width for beam #1 for UE2 Figure 11) based at least in part on the transmission hopping configuration, the first size being different from the second size ([0243] different DL subbands of different associated UL width [0297]).   
For claim 30, Askar discloses receiving an indication (e.g. DCI downlink control information) of the transmission hopping configuration, wherein the indication is received via radio resource control messaging, a medium access control (MAC) control element, downlink control information ([0007] DCI for the UE).  



Claims 12, 32, are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Lee et al. (US 2017/0048741 hereafter Lee). 

For claims 12, 32,  Yi does not explicitly teach an indication. However, Lee, in the same field of full-duplex communication discloses an UE (Figure 16 UE) transmitting, to the base station (eNB Figure 16), an indication (S1660 Figure 16) of a full-duplex capability of the UE (in response to a UE capability inquiry S1650 Figure 16) , the full-duplex capability indicating that the UE supports one or more types of full-duplex communications ([0212] FDR capability) using the one or more radio frequency spectrum bands ([0224] full-duplex mode including frequency information); and receiving, from the base station, an indication of the guard band configuration (S1610 eNB FDR-related capability), wherein the guard band configuration is based at least in part on the full-duplex capability (capability including time/frequency resource [Yi 0135]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Lee’s teachings of specific indications from the UE/eNB for exchanging full-duplex capability to support full duplex radio operation [abstract Lee].

Claims 14, 15, 34, 35,  are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of  Askar et al. (US 2021/0051660 hereafter Askar). 

For claims 14, 34, Yi does not teach beams.
However, Askar, in the same field of full duplex wireless transmission discloses an UE (UE1 Figure 9 with full duplex capability ([0122] SIC and UL subbands with guard band [0134])  identifying a beam configuration (UE1 with side band #4 Figure 9 [0235]) for communicating with the base station (200 gNB Figure 9), wherein the guard band configuration (Rx/Tx for UE1 Figure 9) is based at least in part on the beam configuration (Figure 9).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Askar’s teachings of using guard bands to protect the receiver from being swamped by a neighbor UE [0275].

For claims 15, 35, Yi does not teach antenna panels.
However, Askar, in the same field of full duplex wireless transmission discloses an UE (UE1 Figure 9 with full duplex capability [0122] SIC and antenna array with antenna elements [0034]), identifying an antenna panel (e.g. antenna element  208a1 from UE1 Figure 9) configuration for communicating with the base station (200 gNB Figure 9), wherein the guard band configuration (Transmit/Receive for UE1 Figure 1) is       based at least in part on the antenna panel configuration (transmit beam lobes from UE1 Figure 9).

It would have been obvious to one of ordinary skill before the effective filing date to adopt Askar’s teaching of antenna elements to support beamforming so interference levels are reduced with a narrow beam [0238]. 


Response to Arguments
On page 12 of the Remarks, Applicant argues Yi does not teach variable guard band size. 
In reply,  directing attention to [0084 Yi]  (dynamic guard band size) which is necessary when different numerology with different carrier spacing are introduced in NR. The Hakola reference is introduce to teach this more clearly.
For claims 20-22, arguments are moot with the introduction of the Askar reference.
On page 16 of the Remarks, Applicant argues Askar does not teach transmitting, while simultaneously receiving. 
In reply, Examiner direct attention to [0092 Askar] (full-duplex mode) which appears to be the basis of Askar’s invention.

	An Interview may expedite prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415